AMENDMENT NO. 3 (Subordinated Credit Agreement) This Amendment No. 3 ("Agreement") dated as of May 7, 2009 ("Effective Date") is among Abraxas Energy Partners, L.P., a Delaware limited partnership ("Borrower"), the lenders party to the Credit Agreement described below from time to time as Lenders, and Société Générale, as Administrative Agent (in such capacity, the "Administrative Agent"). RECITALS A.The Borrower, the Lenders and the Administrative Agent are parties to the Subordinated Credit Agreement dated as of January 31, 2008, as amended by that certain Amendment No. 1 dated as of January 16, 2009 and Amendment No. 2 dated as of April30,2009 (as so amended and as the same may be further amended, restated, supplemented or otherwise modified from time to time, the "Credit Agreement"; each capitalized term defined in the Credit Agreement and used herein without definition shall have the meaning assigned to such term in the Credit Agreement, unless expressly provided to the contrary). B.Contemporaneously herewith, the Borrower, the Senior Agent and the Senior Lenders (each as defined in the Credit Agreement) propose to make certain amendments to the Senior Credit Agreement (as defined in the Credit Agreement) pursuant to that certain Amendment No.3 dated as of May 7, 2009 (the "Senior Credit Agreement Amendment") among the Borrower, the Senior Agent and the Senior Lenders. C.The Borrower has requested that the Lenders (a) to the extent required to make such agreements effective, consent to (i) the Senior Credit Agreement Amendment and (ii) the terms of that certain Amendment No. 2 to Intercreditor and Subordination Agreement dated as of May 7, 2009 (the "Intercreditor Amendment") among the Administrative Agent, the Subordinated Agent, the Borrower and the Guarantors, and (b) make certain amendments to the Credit Agreement as provided herein. D.The Borrower, the Administrative Agent and the Lenders wish to, subject to the terms and conditions of this Agreement, make certain amendments to the Credit Agreement as provided herein. THEREFORE, the Borrower, the Administrative Agent and the Lenders hereby agree as follows: ARTICLE I. DEFINITIONS Section 1.01Terms Defined Above.As used in this Agreement, each of the terms defined in the opening paragraph and the Recitals above shall have the meanings assigned to such terms therein. Section 1.02Other Definitional Provisions.
